          Case 5:17-cv-00383-F Document 276 Filed 01/19/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

 ROBERT H. BRAVER, for himself              )
 and all individuals similarly situated,    )
                                            )
                     Plaintiff,             )
                                            )
 -vs-                                       )     Case No. CIV-17-383-F
                                            )
 NORTHSTAR ALARM SERVICES,                  )
 LLC, a Utah Limited Liability              )
 Company, and YODEL                         )
 TECHNOLOGIES, LLC,                         )
                                            )
                     Defendants.            )


                    ADMINISTRATIVE CLOSING ORDER


        Pursuant to the court being advised by counsel for defendant Yodel
Technologies, LLC of the filing of a petition in bankruptcy by the said defendant,
and judgment having been entered as to claims asserted against defendant NorthStar
Alarm Services, LLC, it is hereby ORDERED that the Clerk administratively
terminate this action in her records without prejudice to the rights of the parties to
reopen the proceedings for good cause shown, for the entry of any stipulation or
order, or for any other purpose required to obtain a final determination of the
litigation, within ten (10) days after the termination of the bankruptcy proceeding as
to Yodel Technologies, LLC.
             Case 5:17-cv-00383-F Document 276 Filed 01/19/21 Page 2 of 2




         The parties are further notified that the administrative termination of this
action shall in no way affect any applicable statute of limitations, provided that this
action was originally filed within the proper time.
         IT IS SO ORDERED this 19th day of January, 2021.




17-0383p078.docx




                                           2
